Exhibit 10.1

 

LOGO [g524844ex10_1pg1.jpg]

April 19, 2013

Mr. Steven A. Ross

16520 S. Tamiami Tr 138-131

Fort Myers, FL 33908

Dear Steve:

On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment to you. If the following terms are
satisfactory, please countersign this letter (the “Agreement”) and return a copy
to me at your earliest convenience.

 

Position:    Chief Information Officer (“CIO”) Duties:    As Chief Information
Officer, you will report to the Chief Executive Officer of the Company and you
will be responsible for the overall management of the Company’s information
systems and information technology infrastructure including, but not limited to,
the development and implementation of the Company’s informatics and IT
strategies; hiring, training, and managing IT personnel; developing and
maintaining the Company’s laboratory information system (“LIS”); providing input
on new LIS developments and such other duties as may be assigned to you by the
CEO of the Company. Start Date:    On or before April 22, 2013. Base Salary:   
$240,000/year, payable bi-weekly. The parties agree that this salary is for a
full-time position. Thereafter, increases in base salary may occur annually at
the discretion of the CEO of the Company with the approval of the Compensation
Committee of the Board of Directors (the “Compensation Committee”). Bonus:   
Beginning with the fiscal year ending December 31, 2013, you will be eligible to
receive an incentive bonus payment which will be targeted at 30% of your Base
Salary based on 100% achievement of certain performance goals (the “Base Bonus
Target”) as agreed upon between you and the CEO of the Company and approved by
the Compensation Committee for such fiscal year, with the understanding that
such performance goals will be heavily weighted to achieving various IT
objectives. Your bonus payout will be increased to up to 150% of the Base Bonus
Target in any fiscal year in which you meet certain outsize performance
thresholds established for you by the CEO of the Company and approved by the
Compensation Committee. Your targeted bonus for FY 2013 will be prorated for the
amount of time served in 2013.

 

 

NeoGenomics Laboratories Florida

     

 

NeoGenomics Laboratories California

12701 Commonwealth Drive, Suite 5 — Fort Myers, FL 33913       6 Morgan, Suite
150 — Irvine, CA 92618 Telephone: (866) 776-5907 — Fax: (239) 768-0711      
NeoGenomics Laboratories Tennessee www.neogenomics.org       618 Grassmere Park
Drive Unit 20 — Nashville, TN 37211



--------------------------------------------------------------------------------

Benefits:    You will be entitled to participate in all medical and other
benefits that the Company has established for its employees in accordance with
the Company’s policy for such benefits at any given time. Other benefits may
include but not be limited to: short term and long term disability, dental, a
401K plan, and an employee stock purchase plan. Paid Time Off:    You will be
eligible for 4 weeks of paid time off (PTO)/year (160 hours), which will accrue
on a pro-rata basis beginning from your hire date and be may carried over from
year to year. It is company policy that when your accrued PTO balance reaches
160 hours, you will cease accruing PTO until your accrued PTO balance is 120
hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment. In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you. Stock Options:    You will be granted stock
options to purchase up to 150,000 shares of the common stock of the Company’s
publicly-traded holding company, NeoGenomics, Inc., a Nevada corporation (the
“Parent Company”), at an exercise price equivalent to the closing price per
share at which such stock was quoted on the NASDAQ Stock Market on the day prior
to your Start Date. The grant of such options will be made pursuant to the
Company’s stock option plan then in effect and will be evidenced by a separate
Option Agreement, which the Company will execute with you within 60 days of
receiving a copy of the Company’s Confidentiality, Non-Competition and
Non-Solicitation Agreement which has been executed by you. So long as you
remained employed by the Company, such options will have a five-year term from
the grant date and will vest according to the following schedule:    37,500 at
your first year anniversary    37,500 at your second year anniversary    37,500
at your third year anniversary    37,500 at your fourth year anniversary    If
for any reason you resign prior to the time which is 12 months from your Start
Date, you will forgo all such options. Furthermore, you understand that the
Company’s stock option plan requires that any employee who leaves the employment
of the Company will have no more than three (3) months from their termination
date to exercise any vested options.    The Company agrees that it will grant to
you the maximum number of Incentive Stock Options (“ISO’s”) available under
current IRS guidelines and that the remainder, if any, will be in the form of
non-qualified stock options. Termination Without Cause:    If the Company
terminates you without “Cause” for any reason during the Term or any extension
thereof, then the Company agrees that as severance it will continue to pay you
your Base Salary and maintain your employee benefits for a period that is equal
to six (6) months of your employment by the Company, beginning on the date of
your termination notice.    For the purposes of this letter agreement, the
Company shall have “Cause” to terminate your employment hereunder upon: (i)
failure to materially perform and discharge your duties and responsibilities
under this Agreement (other than any such failure resulting from incapacity due
to illness) after receiving written notice and

 

2



--------------------------------------------------------------------------------

   allowing you ten (10) business days to cure such failures, if so curable,
provided, however, that after one such notice has been given to you, the Company
is no longer required to provide time to cure subsequent failures under this
provision, or (ii) any breach by you of the provisions of this Agreement or the
Confidentiality, Non-Solicitation and Non-Competition Agreement; or (iii)
misconduct which, in the opinion and sole discretion of the Company, is
injurious to the Company; or (iv) any felony conviction involving the personal
dishonesty or moral turpitude, or (v) engagement in illegal drug use or alcohol
abuse which prevents you from performing your duties in any manner, or (vi) any
material misappropriation, embezzlement or conversion of the Company’s or any of
its subsidiary’s or affiliate’s property or business opportunities by you; or
(vii) willful misconduct by you in respect of your duties or obligations under
this Agreement and/or the Confidentiality, Non-Solicitation, and Non-Competition
Agreement.    You acknowledge and agree that any and all payments to which you
are entitled under this Section are conditioned upon and subject to your
execution of a general waiver and release, in such reasonable form as counsel
for each of the Company and you shall agree upon, of all claims you have or may
have against the Company. Confidentiality, Non-Compete, & Work +Products:    You
agree to execute the Company’s Confidentiality, Non-Solicitation and
Non-Competition Agreement attached to this letter as Exhibit 1. You understand
that if you should fail to execute such Confidentiality, Non-Solicitation and
Non-Competition Agreement in the form attached hereto, it will be grounds for
revoking this offer and not hiring you. You understand and acknowledge that this
Agreement shall be read in pari materia with the Confidentiality,
Non-Solicitation and Non-Competition Agreement and is part of this Agreement.
Executive’s Representations:    You understand and acknowledge that this
position is an officer level position within NeoGenomics. You represent and
warrant, to the best of your knowledge, that nothing in your past legal and/or
work experiences, which if became broadly known in the marketplace, would impair
your ability to serve as an officer of a public company or materially damage
your credibility with public shareholders. You further represent and warrant, to
the best of your knowledge, that, prior to accepting this offer of employment,
you have disclosed all material information about your past legal and work
experiences that would be required to be disclosed on a Directors’ and Officers’
questionnaire for the purpose of determining what disclosures, if any, will need
to be made with the SEC. Prior to the Company’s next public filing, you agree to
fill out a Director’s and Officer’s questionnaire in form and substance
satisfactory to the Company’s counsel. You further represent and warrant, to the
best of your knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services performed by the Company from any
potential customers in the United States. Miscellaneous:    (i) This Agreement
supersedes all prior agreements and understandings between the parties and may
not be modified or terminated orally. No modification or attempted waiver will
be valid unless in writing and signed by the party against whom the same is
sought to be enforced.

 

3



--------------------------------------------------------------------------------

   (ii) The provisions of this Agreement are separate and severable, and if any
of them is declared invalid and/or unenforceable by a court of competent
jurisdiction or an arbitrator, the remaining provisions shall not be affected.
   (iii) This Agreement is the joint product of the Company and you and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Company and you and shall not be construed for or against
either party hereto.    (iv) This Agreement will be governed by, and construed
in accordance with the provisions of the law of the State of Florida, without
reference to provisions that refer a matter to the law of any other
jurisdiction. Each party hereto hereby irrevocably submits itself to the
exclusive personal jurisdiction of the federal and state courts sitting in
Florida; accordingly, any matters involving the Company and the Executive with
respect to this Agreement may be adjudicated only in a federal or state court
sitting in Lee County, Florida.    (v) This Agreement may be signed in
counterparts, and by fax or Adobe Acrobat PDF file, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument    (vi) Within three days of your start date, you will need
to provide documentation verifying your legal right to work in the United
States. Please understand that this offer of employment is contingent upon your
ability to comply with the employment verification requirements under federal
laws and that we cannot begin payroll until this requirement has been meet.   
(vii) Employment with NeoGenomics is an “at-will” relationship and not
guaranteed for any term. You or the Company may terminate employment at anytime
for any reason.

[Signatures Appear on the Following Page]

 

4



--------------------------------------------------------------------------------

Steve, I know that with your help we can build NeoGenomics into a world-class
company with $100+ million in revenue in a relatively short period of time.
Welcome aboard!

Sincerely,

/s/ Douglas M. VanOort

Douglas M. VanOort

Chairman and CEO

NeoGenomics, Inc. &

NeoGenomics Laboratories, Inc.

Agreed and Accepted:

 

/s/ Steven A. Ross

   

4/19/13

Steven A. Ross     Date

 

5